DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 03/29/2022, with respect to claims 1-17, and 19-30 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 over the stated combinations of Zhang, Sun, Kim, Huang, Ma, Nimbalker, and Babaei of claims 1-117 and 19-30 has been withdrawn. 
Applicant’s arguments, see page 13, filed 03/29/2022, with respect to claim 2 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 over the stated combination of Zhang, Sun, Kim, and Huang of claim 2 has been withdrawn. 

Allowable Subject Matter
Claims 1, 17, 25, 29, and 30 allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “identifying a third set of resources associated with relaying a retransmission of the first control information received form the second UE and a fourth set of resources associated with relaying a retransmission of the first shared channel information received from the second UE; relaying transmitting, to a third UE and on the third set of resources, the retransmission of the first control information associated with the sidelink communication; and relaying transmitting, to the third UE and on the fourth set of resources, the retransmission of the first shared channel information associated with the sidelink communication, wherein the third UE is different from the second UE” as the prior art of record and further research in stand-alone form nor in combination read into the amended claims.  Furthermore, the main concept here is the identification of resources and the steps of “relaying” control information over a different set of resources over the medium such as sidelink communication.  The concept of “relay” node differs as there is a process of allocating resources and not blindly resending, retransmitting control and data information as supported by the specification.  In claim one there is one more device performing the concept of relay over the sidelink communication that has to look up and allocate resources for transmission of control and data or as described first control information and first shared channel information.  Claims 17, 29, and 30 receive similar treatment as they were amended to include the feature of relay characteristic for first control and first shared channel information of a third device for sidelink communication.
Claims 2-16, 18-24, and 26-28 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476